DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent No. 8,378,480).
Regarding to claim 1, Chen teaches a semiconductor package, comprising:
a plurality of dies on a substrate (Fig. 4A, element 18; column 3, lines 22-23);
an encapsulation layer over the substrate, wherein the encapsulation layer surrounds the plurality of dies (Fig. 4A, element 32; column 3, lines 20-22); and
a plurality of dummy silicon regions on the substrate, wherein the plurality of dummy silicon regions surround the plurality of dies and the encapsulation layer, wherein the plurality of dummy silicon regions are positioned on two or more edges of the substrate, and wherein the plurality of dummy silicon regions have a top surface that is substantially coplanar to a top surface of the plurality of dies (Fig. 4A, regions of element 24, column 3, lines 22-26).
Regarding to claim 2, Chen teaches the plurality of dummy silicon regions have a thickness that is substantially equal to a thickness of the plurality of dies (Fig. 4A, dummy silicon regions 24 have a thickness that is substantially equal to a thickness of the plurality of dies 18).
Regarding to claim 3, Chen teaches the plurality of dummy silicon regions include one or more materials (column 2, lines 67).
Regarding to claim 4, Chen teaches the one or more materials include silicon, metals, or highly-thermal conductive materials (column 2, lines 67).
Regarding to claim 5, Chen teaches the one or more materials have a thermal conductivity of approximately 120 W/mK or greater, or wherein the one or more materials regions have a thermal conductivity that is equal to or greater than the thermal conductivity of silicon (column 2, lines 67, region 24 is silicon, silicon material have a thermal conductivity that is equal to the thermal conductivity of silicon).
Regarding to claim 6, Chen teaches the plurality of dummy silicon regions are coupled onto the substrate with an adhesive layer (Fig. 4A, element 30, column 3, lines 15-16).
Regarding to claim 9, Chen teaches each of the edges of the substrate is comprised of the plurality of dummy silicon regions or the encapsulation layer (Fig. 4A).
Claims 1-6, 9, 11-16, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al. (U.S. Patent No. 10,043,769).
Regarding to claim 1, Shih teaches a semiconductor package (Figs. 7-8, Fig. 13), comprising:
a plurality of dies on a substrate (Figs. 7A-B, elements 420a; column 4, lines 4-5);
an encapsulation layer over the substrate, wherein the encapsulation layer surrounds the plurality of dies (Figs. 7A-B, elements 500; column 4, line 8); and
a plurality of dummy silicon regions on the substrate, wherein the plurality of dummy silicon regions surround the plurality of dies and the encapsulation layer, wherein the plurality of dummy silicon regions are positioned on two or more edges of the substrate, and wherein the plurality of dummy silicon regions have a top surface that is substantially coplanar to a top surface of the plurality of dies (Figs. 7A-B, elements 420b; column 4, lines 4-5).
Regarding to claim 2, Shih teaches the plurality of dummy silicon regions have a thickness that is substantially equal to a thickness of the plurality of dies (Figs. 7A-B, dummy silicon regions 420b have a thickness that is substantially equal to a thickness of the plurality of dies 420a).
Regarding to claim 3, Shih teaches the plurality of dummy silicon regions include one or more materials (column 3, lines 55).
Regarding to claim 4, Shih teaches the one or more materials include silicon, metals, or highly-thermal conductive materials (column 3, lines 55).
Regarding to claim 5, Shih teaches the one or more materials have a thermal conductivity of approximately 120 W/mK or greater, or wherein the one or more materials regions have a thermal conductivity that is equal to or greater than the thermal conductivity of silicon (column 2, lines 67, region 420b is silicon, silicon material have a thermal conductivity that is equal to the thermal conductivity of silicon).
Regarding to claim 6, Shih teaches the plurality of dummy silicon regions are coupled onto the substrate with an adhesive layer (Figs. 7A-B, bump 416, Figs. 13, adhesive 430).
Regarding to claim 9, Shih teaches each of the edges of the substrate is comprised of the plurality of dummy silicon regions or the encapsulation layer (Figs. 7A-B).
Regarding to claim 11, Shih teaches a semiconductor package, comprising:
a first substrate on a package substrate (Figs. 7A-B, element 412);
a first die on the first substrate (Figs. 7A-B, the small element 420a; column 4, lines 4-5); and
a composite die on the first substrate or the package substrate, wherein the composite die includes a plurality of dies on a substrate (Figs. 7A-B, the larger elements 420a; column 4, lines 4-5);
an encapsulation layer over the substrate, wherein the encapsulation layer surrounds the plurality of dies (Figs. 7A-B, elements 500; column 4, line 8); and
a plurality of dummy silicon regions on the substrate, wherein the plurality of dummy silicon regions surround the plurality of dies and the encapsulation layer, wherein the plurality of dummy silicon regions are positioned on two or more edges of the substrate, and wherein the plurality of dummy silicon regions have a top surface that is substantially coplanar to a top surface of the plurality of dies (Figs. 7A-B, elements 420b; column 4, lines 4-5).
Regarding to claim 12, Shih teaches the plurality of dummy silicon regions have a thickness that is substantially equal to a thickness of the plurality of dies (Figs. 7A-B, dummy silicon regions 420b have a thickness that is substantially equal to a thickness of the plurality of dies 420a).
Regarding to claim 13, Shih teaches the plurality of dummy silicon regions include one or more materials (column 3, lines 55).
Regarding to claim 14, Shih teaches the one or more materials include silicon, metals, or highly-thermal conductive materials (column 3, lines 55).
Regarding to claim 15, Shih teaches the one or more materials have a thermal conductivity of approximately 120 W/mK or greater, or wherein the one or more materials regions have a thermal conductivity that is equal to or greater than the thermal conductivity of silicon (column 2, lines 67, region 420b is silicon, silicon material have a thermal conductivity that is equal to the thermal conductivity of silicon).
Regarding to claim 16, Shih teaches the plurality of dummy silicon regions are coupled onto the substrate with an adhesive layer (Figs. 7A-B, bump 416, Figs. 13, adhesive 430).
Regarding to claim 19, Shih teaches each of the edges of the substrate is comprised of the plurality of dummy silicon regions or the encapsulation layer (Figs. 7A-B).
Regarding to claim 20, Shih teaches a method to form a semiconductor package, comprising:
disposing a plurality of dies on a substrate (Fig. 10, elements 420a);
disposing a plurality of dummy silicon dies on the substrate, wherein the plurality of dummy silicon dies are coupled onto the substrate with an adhesive layer, and wherein the plurality of dummy silicon dies are disposed adjacent to the plurality of dies (Fig. 10, elements 420b);
disposing an encapsulation layer over and around the plurality of dies, the plurality of dummy silicon dies, and the substrate, wherein the encapsulation layer surrounds the plurality of dies (Fig. 11, element 500); and
singulating the plurality of dummy silicon dies and the substrate to form the semiconductor package with a plurality of dummy silicon regions, wherein the plurality of dummy silicon regions are positioned on two or more edges of the substrate (Fig. 13, column 5, lines 18-20), and
wherein the plurality of dummy silicon regions have a top surface that is substantially coplanar to a top surface of the plurality of dies (Fig. 13, the plurality of dummy silicon regions 420b have a top surface that is substantially coplanar to a top surface of the plurality of dies 420a).
Regarding to claim 21, Shih teaches the plurality of dummy silicon regions have a thickness that is substantially equal to a thickness of the plurality of dies (Fig. 13), wherein the plurality of dummy silicon regions include one or more materials, and wherein the one or more materials include silicon, metals, or highly-thermal conductive materials (column 3, lines 55).
Regarding to claim 22, Shih teaches the one or more materials have a thermal conductivity of approximately 120 W/mK or greater, or wherein the one or more materials regions have a thermal conductivity that is equal to or greater than the thermal conductivity of silicon (column 2, lines 67, region 420b is silicon, silicon material have a thermal conductivity that is equal to the thermal conductivity of silicon).
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent No. 8,779,599).
Regarding to claim 1, Lin teaches a semiconductor package, comprising:
a plurality of dies on a substrate (Fig. 1A, Fig. 6, element 30A; column 2, line 23);
an encapsulation layer over the substrate, wherein the encapsulation layer surrounds the plurality of dies (Fig. 1A, Fig. 6, element 44; column 3, line 5); and
a plurality of dummy silicon regions on the substrate (Fig. 1A, Fig. 6, element 30B; column 2, line 50), wherein the plurality of dummy silicon regions surround the plurality of dies and the encapsulation layer (Fig. 6), wherein the plurality of dummy silicon regions are positioned on two or more edges of the substrate (Fig. 1A), and wherein the plurality of dummy silicon regions have a top surface that is substantially coplanar to a top surface of the plurality of dies (Fig. 6).
Regarding to claim 2, Lin teaches the plurality of dummy silicon regions have a thickness that is substantially equal to a thickness of the plurality of dies (Fig. 6, dummy silicon regions 30B have a thickness that is substantially equal to a thickness of the plurality of dies 30A).
Regarding to claim 3, Lin teaches the plurality of dummy silicon regions include one or more materials (column 2, lines 42-44).
Regarding to claim 4, Lin teaches the one or more materials include silicon, metals, or highly-thermal conductive materials (column 2, lines 42-44).
Regarding to claim 5, Lin teaches the one or more materials have a thermal conductivity of approximately 120 W/mK or greater, or wherein the one or more materials regions have a thermal conductivity that is equal to or greater than the thermal conductivity of silicon (column 2, lines 42-44, region 30B is silicon, silicon material have a thermal conductivity that is equal to the thermal conductivity of silicon).
Regarding to claim 6, Lin teaches the plurality of dummy silicon regions are coupled onto the substrate with an adhesive layer (Fig. 6, element 40, column 2, line 38).
Regarding to claim 7, Lin teaches 
an underfill layer over the substrate (Fig. 6, the portion of layer 44 around the bump);
a plurality of through-silicon vias (TSVs) in the substrate (Fig. 6, element 36, column 2, lines 32-33); and
a plurality of solder balls coupled to the plurality of dies and the substrate (Fig. 6, element 32, column 2, line 25);
wherein the underfill layer surrounds the plurality of dies and the plurality of solder balls, and wherein the encapsulation layer surrounds portions of the underfill layer (Fig. 6).
Regarding to claim 8, Lin teaches the TSVs couple the plurality of dies to the substrate, wherein the encapsulation layer is between the plurality of dies, wherein the encapsulation layer has a top surface that is substantially coplanar to the top surfaces of the plurality of dies and the plurality of dummy silicon regions (Fig. 6, column 4, lines 5-10, the TSVs 36 couple the plurality of dies 30A to the substrate, the encapsulation layer 44 is between the plurality of dies 30A, the encapsulation layer 44 has a top surface that is substantially coplanar to the top surfaces of the plurality of dies 30A and the plurality of dummy silicon regions 30B).
Regarding to claim 9, Lin teaches each of the edges of the substrate is comprised of the plurality of dummy silicon regions or the encapsulation layer (Fig. 6).
Regarding to claim 10, Lin teaches the plurality of dummy silicon regions are coupled onto the substrate with the adhesive layer or the plurality of solder balls (Fig. 6, adhesive 40).
Regarding to claim 11, Lin teaches a semiconductor package (Fig. 1A illustrates a top view, Fig. 5-6 illustrate cross-sectional view across an area in Fig. 1A), comprising:
a first substrate on a package substrate (Fig. 1A, Fig. 5, column 3, lines 63-67);
a first die on the first substrate (Fig. 1A, the die at the center of the wafer); and
a composite die on the first substrate or the package substrate, wherein the composite die includes a plurality of dies on a substrate (Fig. 1A, Fig. 6, element 30A; column 2, line 23);
an encapsulation layer over the substrate, wherein the encapsulation layer surrounds the plurality of dies (Fig. 1A, Fig. 6, element 44; column 3, line 44); and
a plurality of dummy silicon regions on the substrate (Fig. 1A, Fig. 6, element 30B; column 2, line 42), wherein the plurality of dummy silicon regions surround the plurality of dies and the encapsulation layer (Fig. 6), wherein the plurality of dummy silicon regions are positioned on two or more edges of the substrate (Fig. 1A), and wherein the plurality of dummy silicon regions have a top surface that is substantially coplanar to a top surface of the plurality of dies (Fig. 6).
Regarding to claim 12, Lin teaches the plurality of dummy silicon regions have a thickness that is substantially equal to a thickness of the plurality of dies (Fig. 6, dummy silicon regions 30B have a thickness that is substantially equal to a thickness of the plurality of dies 30A).
Regarding to claim 13, Lin teaches the plurality of dummy silicon regions include one or more materials (column 2, lines 42-44).
Regarding to claim 14, Lin teaches the one or more materials include silicon, metals, or highly-thermal conductive materials (column 2, lines 42-44).
Regarding to claim 15, Lin teaches the one or more materials have a thermal conductivity of approximately 120 W/mK or greater, or wherein the one or more materials regions have a thermal conductivity that is equal to or greater than the thermal conductivity of silicon (column 2, lines 42-44, region 30B is silicon, silicon material have a thermal conductivity that is equal to the thermal conductivity of silicon).
Regarding to claim 16, Lin teaches the plurality of dummy silicon regions are coupled onto the substrate with an adhesive layer (Fig. 6, element 40, column 2, line 38).
Regarding to claim 17, Lin teaches 
an underfill layer over the substrate (Fig. 6, the portion of layer 44 around the bump);
a plurality of through-silicon vias (TSVs) in the substrate (Fig. 6, element 36, column 2, lines 32-33); and
a plurality of solder balls coupled to the plurality of dies and the substrate (Fig. 6, element 32, column 2, line 25);
wherein the underfill layer surrounds the plurality of dies and the plurality of solder balls, and wherein the encapsulation layer surrounds portions of the underfill layer (Fig. 6).
Regarding to claim 18, Lin teaches the TSVs couple the plurality of dies to the substrate, wherein the encapsulation layer is between the plurality of dies, wherein the encapsulation layer has a top surface that is substantially coplanar to the top surfaces of the plurality of dies and the plurality of dummy silicon regions (Fig. 6, column 4, lines 5-10, the TSVs 36 couple the plurality of dies 30A to the substrate, the encapsulation layer 44 is between the plurality of dies 30A, the encapsulation layer 44 has a top surface that is substantially coplanar to the top surfaces of the plurality of dies 30A and the plurality of dummy silicon regions 30B).
Regarding to claim 19, Lin teaches each of the edges of the substrate is comprised of the plurality of dummy silicon regions or the encapsulation layer (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 8,779,599) in view of Shih et al. (U.S. Patent No. 10,043,769).
Regarding to claim 20, Lin teaches a method to form a semiconductor package (Fig. 1A, Figs. 2-6), comprising:
disposing a plurality of dies on a substrate (Fig. 3, elements 30A);
disposing a plurality of dummy silicon dies on the substrate, wherein the plurality of dummy silicon dies are coupled onto the substrate with an adhesive layer, and wherein the plurality of dummy silicon dies are disposed adjacent to the plurality of dies (Fig. 3, elements 30B);
disposing an encapsulation layer over and around the plurality of dies, the plurality of dummy silicon dies, and the substrate, wherein the encapsulation layer surrounds the plurality of dies (Fig. 3, element 44); and
wherein the plurality of dummy silicon regions are positioned on two or more edges of the substrate (Fig. 1A), and
wherein the plurality of dummy silicon regions have a top surface that is substantially coplanar to a top surface of the plurality of dies (Fig. 3, the plurality of dummy silicon regions 30B have a top surface that is substantially coplanar to a top surface of the plurality of dies 30A).
Fig. 1A shows entire wafer before singulation, Fig. 3 shows a cross-sectional view across 1B in Fig. 1A, could be after singulation. 
However, Lin does not clearly indicate a step of singulating the plurality of dummy silicon dies and the substrate to form the semiconductor package with a plurality of dummy silicon regions.
Shih discloses singulating the plurality of dummy silicon dies and the substrate to form the semiconductor package with a plurality of dummy silicon regions (Fig. 13, column 5, lines 18-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Shih to singulate the plurality of dummy silicon dies and the substrate to form the semiconductor package with a plurality of dummy silicon regions in order to obtain single dies for packaging.
Regarding to claim 21, Lin teaches the plurality of dummy silicon regions have a thickness that is substantially equal to a thickness of the plurality of dies (Fig. 3), wherein the plurality of dummy silicon regions include one or more materials, and wherein the one or more materials include silicon, metals, or highly-thermal conductive materials (column 2, lines 42-44). 
Regarding to claim 22, Lin teaches the one or more materials have a thermal conductivity of approximately 120 W/mK or greater, or wherein the one or more materials regions have a thermal conductivity that is equal to or greater than the thermal conductivity of silicon (column 2, lines 42-44, region 30B is silicon, silicon material have a thermal conductivity that is equal to the thermal conductivity of silicon).
Regarding to claim 23, Lin teaches 
disposing an underfill layer over the substrate (Fig. 6, the portion of layer 44 around the bump);
disposing a plurality of TSV s in the substrate (Fig. 6, element 36, column 2, lines 32-33); and
coupling a plurality of solder balls to the plurality of dies and the substrate (Fig. 6, element 32, column 2, line 25), wherein the underfill layer surrounds the plurality of dies and the plurality of solder balls, and wherein the encapsulation layer surrounds portions of the underfill layer (Fig. 6).
Regarding to claim 24, Lin teaches the TSVs couple the plurality of dies to the substrate, wherein the encapsulation layer is between the plurality of dies, wherein the encapsulation layer has a top surface that is substantially coplanar to the top surfaces of the plurality of dies and the plurality of dummy silicon regions (Fig. 6, column 4, lines 5-10, the TSVs 36 couple the plurality of dies 30A to the substrate, the encapsulation layer 44 is between the plurality of dies 30A, the encapsulation layer 44 has a top surface that is substantially coplanar to the top surfaces of the plurality of dies 30A and the plurality of dummy silicon regions 30B).
Regarding to claim 25, Lin teaches each of the edges of the substrate is comprised of the plurality of dummy silicon regions or the encapsulation layer (Fig. 6) and wherein the plurality of dummy silicon regions are coupled onto the substrate with the adhesive layer or the plurality of solder balls (Fig. 6, adhesive 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828